DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10, 13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teyssandier (2014/0043937).
With respect to claim 1, Teyssandier discloses emitting, from a vibratory seismic source ([0013], lines 4-5) into geological layers, a frequency sweep using sweep parameters, wherein the sweep parameters include frequencies and modulation parameters for seismic waves ([0013, lines 5-6); receiving, from one or more sensors ([0013], line 6), signals including seismic data acquisition information, including values identifying energy reflected back from boundaries where rock properties change ([0013], 
With respect to claim 9, Teyssandier discloses a non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations ([0081], lines 4-7; [0082], lines 1-7) comprising: emitting, from a vibratory seismic source ([0013], lines 4-5) into geological layers, a frequency sweep using sweep parameters, wherein the sweep parameters include frequencies and modulation parameters for seismic waves ([0013, lines 5-6); receiving, from one or more sensors ([0013], line 6), signals including seismic data acquisition information, including values identifying energy reflected back from boundaries where rock properties change ([0013], lines 6-7; [0039], line 8); determining which of the reflected seismic waves are attenuated using an integral transform ([0042], lines 5-6) and a thresholding algorithm ([0043], lines 1-2) for image segmentation; determining and updating, based on the reflected seismic values that are attenuated, optimum sweep parameters to compensate for local geology effects ([0044], lines 1-12); and repeating the emitting, receiving, determining attenuation, determining optimum parameters, and updating until the received signals are determined to be satisfactory ([0044], lines 13-14).
With respect to claim 17, Teyssandier discloses one or more processors ([0081], lines 1-4)l; and a non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations ([0081], lines 4-7; [0082], lines 1-7) comprising: emitting, from a vibratory seismic source ([0013], lines 4-5) into geological layers, a frequency sweep using sweep parameters, wherein the sweep parameters include frequencies and modulation parameters for seismic waves ([0013, lines 5-6); receiving, from one or more sensors ([0013], line 6), signals including seismic data acquisition information, including values identifying energy reflected back from boundaries where rock properties change ([0013], lines 6-7; [0039], line 8); determining which of the reflected seismic waves are attenuated using an integral transform ([0042], lines 5-6) and a thresholding algorithm ([0043], lines 1-2) for image segmentation; determining and updating, based on the reflected seismic values that are attenuated, optimum sweep parameters to compensate for local geology effects ([0044], lines 1-12); and repeating the emitting, receiving, determining attenuation, determining optimum parameters, and updating until the received signals are determined to be satisfactory ([0044], lines 13-14).
With respect to claims 2, 10, and 18, Teyssandier discloses the integral transform is a time-dependent Fourier transformation ([0042], lines 5-6).
With respect to claims 5 and 13, Teyssandier discloses repeating the emitting, receiving, determining, and updating occurs within a predefined period of time ([0035]).
With respect to claims 7 and 15, Teyssandier discloses the thresholding algorithm includes amplitude thresholding applied to identify frequencies having a sufficient signal-to-noise ratio ([0043], lines 1-2).
With respect to claims 8 and 16, Teyssandier discloses the signals include elastic waves reflected by subsurface geologic layers ([0072], lines 10-14; Fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teyssandier in view of Meunier (EP 2624015 A2).
Teyssandier teaches the invention as discussed above.  However, it does not teach the local geology effects include absorption of high-frequency signals.
Meunier teaches the local geology effects include absorption of high-frequency signals ([0015], lines 3-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Teyssandier to take into account absorption of high frequency signals as taught by Meunier since such a modification .  

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teyssandier in view of Eick (2008/0137476).
Teyssandier teaches the invention as discussed above.  It further teaches sweep parameter adjustments to the amplitude (sweep as a function of amplitude and time), spectral balance, phase (phase encoding), and cutoff frequencies (start and stop frequencies) ([0057]).  However, it does not teach the sweep parameters include a sweep duration, a total time for all sweeps, a sweep start time, a sweep stop time, a vibrator hold-down force, a number of sweep segments, pre- and post-sweep tapers and duration, and a sweep listen time between sweeps.
Eick teaches sweep parameters include a sweep duration, a total time for all sweeps, a sweep start time, a sweep stop time, a sweep start frequency, a sweep stop frequency, a sweep as a function of amplitude and time, a sweep phase encoding, a vibrator hold-down force, a number of sweep segments, pre- and post-sweep tapers and duration, and a sweep listen time between sweeps ([0020]; [0043]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Teyssandier with the sweep parameters of Eick since such a modification would have provided a plurality of options for modifications that would allow the operator to obtain the optimal sweep. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teyssandier in view of Iranpour (9069091).
Teyssandier teaches the invention as discussed above.  However, it does not teach the sensors include underground sensors and surface sensors.
Iranpour teaches the sensors include underground sensors (Col 3, lines 17-18) and surface sensors (Col 2, line 42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Teyssandier to work with the sensors of Iranpour since such a modification would have allowed it to work in a variety of environments.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645